Citation Nr: 0331020	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-00 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a right wrist 
disability, currently rated 30 percent disabling.  

2.  Entitlement to an increased rating for the residuals of 
fractures of toes on the left foot, currently rated 
20 percent disabling.  

3.  Entitlement to an increased rating for scars on toes of 
the left foot, currently rated 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for the 
residuals of a nasal fracture.  

5.  Entitlement to a total disability rating for 
compensation purposes based upon individual unemployability 
(TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from May 1956 to May 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2000, the appellant provided testimony at a 
hearing held at the RO before a Decision Review Officer.  A 
transcript of that hearing is of record.  


REMAND

In October 2002, after the claims folder had been forwarded 
to the Board, the appellant's representative submitted new 
evidence in support of one increased rating issue and the 
TDIU issue directly to the RO.  Since the file had already 
been forwarded from the RO to the Board, the RO forwarded 
this new evidence to the Board.  However, the Board is an 
appellate body and cannot properly consider such new 
evidence without first remanding to the originating agency 
for initial consideration of the evidence unless the 
claimant provides a waiver of such initial consideration by 
the RO.  See 38 U.S.C.A. § 7104(a) (West 2002); Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir., 2003).  No waiver has been 
provided in the present case, and a remand is appropriate.  

In addition, the RO has relied upon the findings reported on 
a VA examination of the appellant in August 1998 to deny the 
claim for an increased rating for the residuals of a nasal 
fracture.  However, the present claim for an increased 
rating was not received until January 2000; the August 1998 
VA examination report was considered by the RO in an 
unappealed rating action dated in December 1999 which is not 
relevant to the present appeal.  A current VA nasal 
examination is required in this case.  Moreover, private 
medical evidence received in October 2002 contradicts the 
findings reported on the VA nasal examination in August 
1998, thereby mandating a current VA nasal examination in 
order to clarify this conflicting medical evidence.  

Finally, the Board also notes that in the March 2001 letter 
providing the veteran with the notice required under the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)], 
the RO informed the veteran that if the evidence and 
information requested in the letter were not received within 
60 days, the RO would decide the claim based on the evidence 
of record.  Although the time limit for the submission of 
additional evidence and information was consistent with a VA 
regulation then in effect, the United States Court of 
Appeals for the Federal Circuit has invalidated the VA 
regulation to the extent that it authorized VA to deny a 
claim before the expiration of the one-year period for 
response provided by 38 U.S.C.A. § 5103(b).  See Paralyzed 
Veterans of America, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010, (Fed Cir., 
Sep. 22, 2003).  A remand of this appeal is appropriate in 
order to correct this error.  

Accordingly, this appeal is remanded to the RO for the 
following actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a).  
This letter should also inform the 
appellant that any information and 
evidence submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter 
and that he should inform the RO if he 
desires to waive the one-year period for 
response.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should next schedule the 
appellant for a current VA nasal 
examination and for any other current VA 
examinations which may be appropriate.  

5.  After all appropriate evidentiary 
development has been completed, the RO 
should review all of the relevant 
evidence and readjudicate the claims 
currently on appeal.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the 
requisite opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to 
the Board for further appellate consideration.  The 
appellant need take no further action until he is otherwise 
informed, but he may furnish additional evidence and 
argument on the remanded matters while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




